In an action to recover damages for personal injuries, etc., third-party defendant Atlas Steel Erectors Co., Inc., appeals from so much of a judgment of the Supreme Court, Kings County (Vaccaro, J.), entered January 16, 1981 as granted defendant third-party plaintiff Mars Associates, Inc., recovery and judgment against it in the sum of $100,000, together with costs and disbursements. Judgment affirmed, insofar as appealed from, without costs or disbursements. The indemnity clause in the contract between Mars and Atlas clearly indicates that it *532was the intent of the parties that the latter would indemnify the former against “all liability, loss, cost or damage from claims for injuries or death from any cause, while on or near the project”, to employees of the latter or employees of the latter’s subcontractors, notwithstanding the fault of the indemnitee. Accordingly, Atlas was properly directed to indemnify Mars under the circumstances here present (see Rovnak v Union Carbide Corp., Linde Div., 64 AD2d 839; Bignami v Caristo Constr. Corp., 42 AD2d 600; Fuller Co. v Fishbach & Moore, 7 AD2d 33, mot for lv to app den 6 NY2d 705). Damiani, J. P., Lazer, Gulotta and Margett, JJ., concur.